Exhibit 10.6


SEMPRA ENERGY
<YEAR> LONG TERM INCENTIVE PLAN
YEAR <YEAR> RESTRICTED STOCK UNIT AWARD

 
You have been granted a restricted stock unit award representing the right to
receive the number of shares of Sempra Energy Common Stock set forth below,
subject to the vesting conditions set forth below. The restricted stock units,
and dividend equivalents with respect to the restricted stock units, under your
award may not be sold or assigned. They will be subject to forfeiture unless and
until they vest in accordance with the terms and conditions of the award. Shares
of Common Stock will be distributed to you after the completion of the service
periods ending in <MONTH> <YEAR>, <YEAR> and <YEAR>, if the restricted stock
units vest under the terms and conditions of your award.


The terms and conditions of your award are set forth in the attached Year <YEAR>
Restricted Stock Unit Award Agreement (the “Award Agreement”) and in the Sempra
Energy <YEAR> Long Term Incentive Plan (the “Plan”), which has been provided to
you. The summary below highlights selected terms and conditions but it is not
complete and you should carefully read the Award Agreement and the Plan to fully
understand the terms and conditions of your award.
 
 
SUMMARY
 
 
 
 
  
Date of Award:
<DATE>, <YEAR>
 
 
Name of Recipient:
NAME
 
 
Recipient’s Employee Number:
EE ID
 
 
Number of Restricted Stock Units (prior to any dividend equivalents):
# RSU
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted Stock Units:
 
 
 
 
Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award. Your
restricted stock units are not shares of Common Stock.
 
 
 
Vesting/Forfeiture of Restricted Stock Units:
 
If not previously forfeited, your restricted stock units will vest in equal
annual installments of one–third of the original number of units covered by this
award (together with related dividend equivalents) on each of the <”first New
York Stock Exchange trading days of <YEAR>, <YEAR> and <YEAR>” [for awards
granted on the first New York Stock Exchange trading day of the year] or “first
three anniversaries of the award date” [for awards not granted on the first New
York Stock Exchange trading day of the year]>, subject to your continued
employment by Sempra Energy or its Subsidiaries through the applicable Vesting
Date. Subject to certain exceptions set forth in the Award Agreement, if your
employment terminates prior to the applicable Vesting Date, your restricted
stock units will be forfeited effective immediately following such termination.
 
 
 
Transfer Restrictions:
 
Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.
 
 
 
Termination of Employment:
 
Subject to certain exceptions set forth in the Award Agreement, your restricted
stock units will be forfeited if your employment terminates before such units
vest effective immediately following such termination.
 
 
 
Dividend Equivalents:



1



--------------------------------------------------------------------------------



You also have been awarded dividend equivalents with respect to your restricted
stock units. Your dividend equivalents represent the right to receive additional
shares of Common Stock in the future, subject to the terms and conditions of
your award. Your dividend equivalents will be determined based on the dividends
that you would have received had you held shares of Common Stock equal to the
vested number of your restricted stock units from the date of your award to the
date of the distribution of shares of Common Stock following the vesting of your
restricted stock units, and assuming that the dividends were reinvested in
Common Stock (and any dividends on such shares were reinvested in Common Stock).
The dividends will be deemed reinvested in Common Stock in the same manner as
dividends reinvested pursuant to the terms of the Sempra Energy Direct Stock
Purchase Plan (also known as the Sempra Energy Dividend Reinvestment Plan). Your
dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as the shares represented by your restricted
stock units.


 
Distribution of Shares:
Shares of Common Stock will be distributed to you to the extent your restricted
stock units (and accompanying dividend equivalents) vest. Except as provided
otherwise in the Award Agreement, the shares will be distributed to you after
the completion of the applicable service period. The shares of Common Stock will
include the additional shares to be distributed pursuant to your vested dividend
equivalents.
 
Taxes:
Upon distribution of shares of Common Stock to you, you will be subject to
income taxes on the value of the distributed shares at the time of distribution
and must pay applicable withholding taxes.



By your acceptance of this award, you agree to all of the terms and conditions
set forth in this Cover Page/Summary, the Award Agreement and the Plan. You will
be deemed to have accepted this award unless you affirmatively reject the award
in accordance with the procedures described herein.
Sempra Energy:
 
 




Title:
 
 





2



--------------------------------------------------------------------------------




SEMPRA ENERGY
<YEAR> LONG TERM INCENTIVE PLAN


Year <YEAR> Restricted Stock Unit Award Agreement
Award:
You have been granted a restricted stock unit award under Sempra Energy’s <YEAR>
Long Term Incentive Plan (the “Plan”). The award consists of the number of
restricted stock units set forth on the Cover Page/Summary to this Award
Agreement, and dividend equivalents with respect to the restricted stock units
(described below). Capitalized terms used in this Award Agreement and not
defined shall have the meaning set forth in the Plan.


Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award. Your
restricted stock units are not shares of Common Stock.


Each restricted stock unit represents the right to receive one share of Common
Stock upon the vesting of the unit.


Unless and until they vest, your restricted stock units and any dividend
equivalents will be subject to transfer restrictions and forfeiture and vesting
conditions.
Subject to certain exceptions set forth herein, your restricted stock units (and
dividend equivalents) will be forfeited effective immediately following such
termination if your employment terminates before they vest; provided, however,
that the Compensation Committee, in its sole discretion, may determine to vest
you in all or a portion of such restricted stock units (subject to Code Section
409A requirements and the terms of the Plan).
See “Vesting/Forfeiture,” “Transfer Restrictions,” and “Termination of
Employment” below.
Vesting/Forfeiture:
Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents) will vest in equal annual installments of one–third
of the original number of units covered by this award (together with related
dividend equivalents) on each of the <”first New York Stock Exchange trading
days of <YEAR>, <YEAR> and <YEAR>” [for awards granted on the first New York
Stock Exchange trading day of the year] or “first three anniversaries of the
award date” [for awards not granted on the first New York Stock Exchange trading
day of the year]>, subject to your continued employment by Sempra Energy or its
Subsidiaries through the applicable vesting date and the terms of this Award
Agreement.
Certificates for the shares will transferred to your brokerage account unless
you specifically instruct otherwise. When the shares of Common Stock are issued
to you, your restricted stock units (vested and unvested) and your dividend
equivalents will terminate.
Transfer Restrictions:
You may not sell or otherwise transfer or assign your restricted stock units (or
your dividend equivalents).



1



--------------------------------------------------------------------------------



Dividend Equivalents & Capitalization Adjustments:
You also have been awarded dividend equivalents with respect to your restricted
stock units. Your dividend equivalents represent the right to receive additional
shares of Common Stock in the future, subject to the terms and conditions of
your award. Your dividend equivalents will be determined based on the dividends
that you would have received had you held shares of Common Stock equal to the
vested number of your restricted stock units from the date of your award to the
date of the distribution of shares of Common Stock following the vesting of your
restricted stock units, and assuming that the dividends were reinvested in
Common Stock (and any dividends on such shares were reinvested in Common Stock).
The dividends will be deemed reinvested in Common Stock in the same manner as
dividends reinvested pursuant to the terms of the Sempra Energy Direct Stock
Purchase Plan (also known as the Sempra Energy Dividend Reinvestment Plan).
Your dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as your restricted stock units. They will vest
when and to the extent that your restricted stock units vest.
Also, your restricted stock units (and dividend equivalents), including the
terms and conditions thereof, will, in the sole discretion of the Compensation
Committee, be substituted or adjusted, as applicable, in accordance with the
terms and conditions of the Plan. Any additional restricted stock units (and
dividend equivalents) awarded to you as a result of such substitution or
adjustment also will be subject to the same transfer restrictions, forfeiture
and vesting conditions and other terms and conditions that are applicable to
your restricted stock units (and dividend equivalents).


No Shareholder Rights:
Your restricted stock units (and dividend equivalents) are not shares of Common
Stock. You will have no rights as a shareholder unless and until shares of
Common Stock are issued to you following the vesting of your restricted stock
units (and dividend equivalents) as provided in this Award Agreement and the
Plan.
Distribution of Shares:
Following the vesting of your restricted stock units, you will receive the
number of shares of Common Stock equal to the number of your restricted stock
units that have vested. However, in no event will you receive under this award,
and other awards granted to you under the Plan in the same fiscal year of Sempra
Energy, more than the maximum number of shares of Common Stock permitted under
the Plan. Also, you will receive the number of shares of Common Stock equal to
your vested dividend equivalents.
You will receive the shares as soon as reasonably practicable following each
vesting date (and in no event later than March 15 of the year following the
applicable vesting date). Once you receive the shares of Common Stock, your
restricted stock units (and dividend equivalents) will terminate.
Termination of Employment:
Termination:
If your employment with Sempra Energy and its Subsidiaries terminates for any
reason other than by reason of your death prior to the vesting of your
restricted stock units (and dividend equivalents), all of your restricted stock
units (and dividend equivalents) will be forfeited effective immediately
following such termination; provided, however, that the Compensation Committee
in its sole discretion may determine to vest you in all or a portion of such
restricted stock units (subject to Code Section 409A requirements and the terms
of the Plan). If your employment terminates by reason of your death prior to the
vesting of your restricted stock units (and dividend equivalents), all of your
restricted stock units (and dividend equivalents) will vest upon your death.



2



--------------------------------------------------------------------------------



Termination for Cause:


If your employment with Sempra Energy and its Subsidiaries terminates for cause,
or your employment would have been subject to termination for cause, prior to
the vesting of your restricted stock units (and dividend equivalents), all of
your restricted stock units (and dividend equivalents) will be forfeited
effective immediately following such termination.
Prior to the consummation of a Change in Control, a termination for cause is (i)
the willful failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness), (ii) the grossly negligent performance of such obligations
referenced in clause (i) of this definition, (iii) your gross insubordination;
and/or (iv) your commission of one or more acts of moral turpitude that
constitute a violation of applicable law (including but not limited to a felony)
which have or result in an adverse effect on the Company, monetarily or
otherwise, or one or more significant acts of dishonesty. For purposes of clause
(i), no act, or failure to act, on your part shall be deemed “willful” unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your act, or failure to act, was in the best interests of the
Company. If your restricted stock units remain outstanding following a Change in
Control pursuant to a Replacement Award, a termination for cause following such
Change in Control shall be determined in accordance with the provisions of the
Plan that define “Cause”, including reasonable notice and, if possible, a
reasonable opportunity to cure as provided therein.
Taxes:
 
Withholding Taxes:
When you become subject to withholding taxes upon distribution of the shares of
Common Stock or otherwise, Sempra Energy or its Subsidiary is required to
withhold taxes. Unless you instruct otherwise and pay or make arrangements
satisfactory to Sempra Energy to pay these taxes, upon the distribution of your
shares, Sempra Energy will withhold a sufficient number of shares of common
stock that you would otherwise be entitled to receive to cover the minimum
required withholding taxes and transfer to you only the remaining balance of
your shares. In the event that, following a Change in Control, your restricted
stock units become eligible for a distribution upon your Retirement by reason of
your combined age and service, your restricted stock units may become subject to
employment tax withholding prior to the distribution of shares with respect to
such units.
Code Section 409A:




Recoupment (“Clawback”)
Policy:
Your restricted stock units are subject to provisions of the Plan which set
forth terms to comply with Code Section 409A.
The Company shall require the forfeiture, recovery or reimbursement of awards or
compensation under the Plan and this award as (i) required by applicable law, or
(ii) required under any policy implemented or maintained by the Company pursuant
to any applicable rules or requirements of a national securities exchange or
national securities association on which any securities of the Company are
listed. The Company reserves the right to recoup compensation paid if it
determines that the results on which the compensation was paid were not actually
achieved.
The Compensation Committee may, in its sole discretion, require the recovery or
reimbursement of long-term incentive compensation awards from any employee whose
fraudulent or intentional misconduct materially affects the operations or
financial results of the Company or its Subsidiaries.
Retention Rights:
Neither your restricted stock unit award nor this Award Agreement gives you any
right to be retained by Sempra Energy or any of its Subsidiaries in any capacity
and your employer reserves the right to terminate your employment at any time,
with or without cause. The value of your award will not be included as
compensation or earnings for purposes of any other benefit plan offered by
Sempra Energy or any of its Subsidiaries.



3



--------------------------------------------------------------------------------



Change in Control:
In the event of a Change in Control, the following terms shall apply:
§    If (i) you have achieved age 55 and have completed at least five years of
continuous service with Sempra Energy and its Subsidiaries as of the date of a
Change in Control and your restricted stock units have not been forfeited prior
to the Change in Control, (ii) your outstanding restricted stock units as of the
date of a Change in Control are not subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A and/or (iii) your
outstanding restricted stock units are not assumed or substituted with one or
more Replacement Awards (as defined in the Plan), then in each case your
outstanding restricted stock units and any associated dividend equivalents will
vest immediately prior to the Change in Control. If the foregoing terms apply,
immediately prior to the date of the Change in Control you will receive a number
of shares of Common Stock equal to the number of your restricted stock units and
dividend equivalents that have vested.
§    If your outstanding restricted stock awards are assumed or substituted with
one or more Replacement Awards, then, except as provided otherwise in an
individual severance agreement or employment agreement to which you are a party,
the terms set forth in the Plan shall apply with respect to such Replacement
Award following the Change in Control. If the foregoing terms apply and the
Replacement Award vests upon your separation from service or death, on such
date, you will receive a number of shares or other property in settlement of the
Replacement Awards.
Further Actions:
You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Award Agreement.
You shall be deemed to have accepted this award unless you affirmatively reject
it in writing addressed to the Corporate Secretary of the Company no later than
90 days following the Date of Award.
You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you, including any transfer to pay withholding taxes, that is authorized by this
Award Agreement.
Applicable Law:
This Award Agreement will be interpreted and enforced under the laws of the
State of California.
Other Agreements:
In the event of any conflict between the terms of this Award Agreement and any
written employment, severance or other employment-related agreement between you
and Sempra Energy, the terms of this Award Agreement, or the terms of such other
agreement, whichever are more favorable to you, shall prevail, provided that in
each case a conflict shall be resolved in a manner consistent with the intent
that your restricted stock units comply with Code Section 409A. In the event of
a conflict between the terms of this Award Agreement and the Plan, the Plan
document shall prevail.



By your acceptance of this award, you agree to all of the terms and conditions
set forth in the Cover Page/Summary, this Award Agreement and the Plan. You will
be deemed to have accepted this award unless you affirmatively reject the award
in accordance with the procedures described herein.


4

